Citation Nr: 0732503	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred at North Collier Hospital 
on April 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 decision by the 
Department of Veterans Affairs (VA) medical center (VAMC) in 
Bay Pines, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran received medical treatment provided by the 
North Collier Hospital for anxiety and shortness of breath on 
April 16, 2005.  

2.  The veteran does not have a total disability, permanent 
in nature, resulting from a service-connected disability.  

3.  The care and services rendered to the veteran at a non-VA 
medical facility on April 16, 2005, were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.  

4.  Emergency room treatment from North Collier Hospital in 
April 2005 was non-emergent.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on April 16, 2005 have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 17.54, 17.120, 17.1000-08 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, VA provided the veteran VCAA notice by letter 
dated in November 2005.  Regardless, we observe that, while 
VA's duty to notify and assist has been significantly 
expanded under the VCAA, the United States Court of Appeals 
for Veterans Claims (Court) ruled in Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002), that the provisions of the VCAA 
are not applicable where the law, not the factual evidence, 
is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the Court held that the provisions of the VCAA are 
not applicable to statutes and regulations, which concern 
special provisions relating to VA benefits, and those 
statutes and regulations contain their own notice provisions.  


II.  Factual background.

The veteran's only established service-connected disability 
is a spinal disc condition, rated as 60 percent disabling.  
His service-connected disability has not been rated 
permanently and totally disabling.  

The relevant facts in this case are not in dispute.  The 
veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to North Collier 
Hospital on April 16, 2005.  The records show that the 
veteran was seen at the emergency room on April 16, 2005 with 
complaints of being anxious and experiencing shortness of 
breath.  The veteran reported that the night before he had 
had arthroscopic surgery at the VA; since that, he had been 
unable to sleep, due to feeling anxious and experiencing 
shortness of breath with dry mouth, but no chest pain.  No 
syncope or loss of consciousness was noted.  No 
lightheadedness or vertigo.  No headaches were reported.  An 
electrocardiogram (EKG) revealed normal sinus rhythm.  A 
chest x-ray was also normal.  The final diagnosis was acute 
dyspnea.  

In an addendum to the above report, dated April 16, 2005, an 
emergency room doctor noted all tests performed, including an 
EKG, chest x-ray, and cardiac enzymes, were all normal.  Dr. 
Iott indicated that it was very unlikely that the veteran was 
having a heart attack or a pulmonary embolism.  The veteran 
experienced complete relief after receiving Ativan 1 mg p.o.  
The diagnosis was anxiety, now resolved, asymptomatic.  The 
veteran was discharged home in stable condition.  He was 
instructed to follow up with his primary doctor at the VA 
clinic, and he was told to return if his chest pain or 
shortness of breath returned.  

In May 2005, the claim for payment of medical expenses was 
denied by the Florida VA Healthcare System (AVAHS), on the 
basis that the veteran's treatment at North Collier Hospital 
was for a non-emergent condition, and that a VA facility was 
feasibly available at the time services were rendered in 
April 2005.  

In various statements the veteran has essentially asserted 
that he thought that he was having a heart attack.  The 
veteran indicates that he had just had surgery the night 
before at Bay Pines VA medical center.  The veteran stated 
that he was experiencing heart palpitations, shortness of 
breath, dizziness and pain in and around his knees.  The 
veteran maintains that there was no VA clinic or hospital 
closer than 3 hours away; and, he thought that he was going 
to die.  

At his personal hearing in April 2007, the veteran indicated 
that he had recently had knee surgery and was coming out of 
the anesthesia; he stated that he woke up with heart 
palpitations, shortness of breath and disorientation.  The 
veteran related that his mother became concerned and thought 
he was dying; she took him to the emergency room where he was 
told that he was having heart palpitations and tightness in 
his chest.  The veteran testified that he thought he was 
having a heart attack; he stated that he called the Bay Pines 
VA medical center and he was told to go to the emergency room 
immediately.  


III.  Legal Analysis.

The veteran asserts that he is entitled to reimbursement for 
private medical care received at an emergency room on April 
16, 2005.  In this case, the evidence shows that the services 
provided were non-emergent, for a non-service connected 
disability.  

Initially, the Board notes there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses provided by the North Collier 
Hospital on April 16, 2005.  The Board concludes that prior 
authorization for the private medical treatment provided by 
North Collier Hospital on April 16, 2005, for complaints of 
anxiety and shortness of breath, and an impression of anxiety 
and acute dyspnea, was not obtained pursuant to 38 C.F.R. 
§ 17.54; as such, payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.  

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  The 
veteran does not meet the other criteria as explained below.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b).  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).  

The veteran does not satisfy all of above criteria.  The 
veteran is only service-connected for a spinal disc 
disability.  He was not treated for a spinal disc disorder 
when medical services were rendered by the North Collier 
Hospital on April 16, 2005.  Rather, he was treated for 
anxiety and acute dyspnea.  The records are clear and 
unambiguous in this regard.  An addendum, dated April 16, 
2005, reflects a diagnosis of anxiety, now resolved, 
asymptomatic.  As such, he was not treated for a service-
connected disability or for a non-service-connected 
disability associated with and held to be aggravating his 
service-connected disability.  Further, there is no 
indication of record that the veteran has been assigned a 
total rating.  The record reflects a combined evaluation of 
60 percent.  Therefore, the veteran does not have a total 
disability, permanent in nature, resulting from a service-
connected disability.  Also, there is no indication that the 
veteran is participating in a rehabilitation program.  Thus, 
all the criteria under 38 C.F.R. § 17.120 have not been met.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. § 17.120.  

As noted, the Board has determined that the treatment 
received at North Collier Hospital on April 16, 2005 was non 
emergent.  The Board acknowledges the veteran's argument that 
he felt as though he was having a heart attack on April 16, 
2005, as he experienced heart palpitations, shortness of 
breath and dizziness.  He had recently undergone surgery the 
previous day.  However, on April 16, 2005, records from North 
Collier Hospital fail to demonstrate that the veteran was 
treated for an emergent condition where delay would have been 
hazardous to his life or health.  Specifically, an ER note 
indicates that all diagnostic testing, including EKG and 
chest x-ray, were normal.  He felt complete relief after 
receiving Ativan 1 mg. p.o.  Moreover, he was treated and 
released within hours of his arrival at the emergency room.  
Moreover, VAMC officials, to include the Chief Medical 
Officer, provided a clinical review of the veteran's file and 
determined that his condition on April 16, 2005, was 
considered non-emergent.  It was further determined that a VA 
medical facility was feasibly available to the veteran on 
April 16, 2005.  

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); d) 
The claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).  

In this case, the Board's discussion of 38 C.F.R. § 17.120 
(b) and (c) is applicable to 38 C.F.R. § 17.1002(b) and (c), 
and the Board has determined that the criteria at 38 C.F.R. 
§ 17.1002(b) and (c) have not been met.  Briefly stated, the 
Board has determined that the emergency services provided on 
April 16, 2005, were not of such a nature that a reasonably 
prudent person would expect that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
that VA facilities were feasibly available at the time he 
received medical services in April 2005.  Alternatively, 
under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement to 
care of services under a health-plan contract, which includes 
an insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expense of such services are paid or coverage 
provided by the Medicare program administered by the Social 
Security Administration.  See 38 U.S.C.A. § 1725(b) (3) (B) 
and (f) (2) (A) (B).  

In this case, it appears that the veteran has health care 
coverage (apparently Medicare Part B).  Specifically, the 
claims file appears to indicate that Social Security 
Administration (SSA) has already paid for some of the medical 
expenses in issue.  As such, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.  In light of the foregoing, the 
Board finds that payment or Reimbursement for Unauthorized 
Medical Services provided by the North Collier Hospital on 
April 16, 2005 is not warranted pursuant to the "Millennium 
Bill Act."  

For the reasons set forth above, the Board concludes that the 
criteria for entitlement to payment for unauthorized medical 
expenses incurred on April 16, 2005, have not been met.  
Under these circumstances, the preponderance of the evidence 
is against the veteran's claim, so there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 C.F.R. §§ 3.102, 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  



ORDER

The claim for payment or reimbursement for unauthorized 
medical services provided by North Collier Hospital on April 
16, 2005 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


